COBB, Judge.
After a review of the record and briefs, we can discern only one issue which requires our attention. As the defendant correctly points out, and the state conceded, an extra forty-two points were assessed on the sentencing guideline score-sheet for legal constraint. The deduction of these points alters the recommended range and the permitted range creating the appearance of a departure sentence without written reasons.
*290Accordingly, the judgment is affirmed and the sentence is vacated and remanded to the trial court for resentencing as a departure sentence or for resentencing within the guidelines. State v. Betancourt, 552 So.2d 1107 (Fla.1989).
AFFIRMED; SENTENCE VACATED; REMANDED.
PETERSON and GRIFFIN, JJ., concur.